169 S.W.3d 179 (2005)
STATE of Missouri, Respondent,
v.
Kevin C. COLE, Appellant.
No. WD 64509.
Missouri Court of Appeals, Western District.
August 16, 2005.
Sarah Weber Patel, Appellate Defender Office, Kansas City, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun J. Mackelprang and Evan Buchheim, Office of Attorney General, Jefferson City, for respondent.
Before LISA WHITE HARDWICK, Presiding Judge, PATRICIA A. BRECKENRIDGE, Judge, and PAUL M. SPINDEN, Judge.

ORDER
Kevin C. Cole appeals the circuit court's judgment convicting him of burglary in the first degree and domestic assault in the first degree. We affirm. Rule 30.25(b).